Citation Nr: 0431371	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for 
residuals of a left ankle fracture with degenerative joint 
disease.  

2.  Entitlement to initial ratings in excess of 10 percent 
prior to April 24, 2003, and in excess of 20 percent from 
April 24, 2003, for degenerative arthritis of the right 
ankle. 

3. Entitlement to an initial rating in excess of 10 percent 
for the degenerative arthritis of the right hip.  

4. Entitlement to a total disability rating based on 
individual unemployability due to service- connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk

INTRODUCTION

The veteran served on active duty from March 1962 to March 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in July 2002, October 2002, and 
October 2003 of a Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a May 2004 statement in support of his claim, the veteran 
raised the issue of secondary service connection for 
depression.  As this issue has not been adjudicated by the 
RO, it is referred there for appropriate action. 

In August 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is in 
the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND

The veteran is currently rated at 20 percent, which is the 
maximum schedular rating, for each ankle under Diagnostic 
Code 5271.  At the hearing in August 2004, the veteran 
testified that he was unable to renew his commercial driver's 
license, which affected his employment, because of his 
service-connected ankle disabilities, raising the issue of an 
extra-schedular rating, which has not been fully addressed.  
He also testified that he is receiving Social Security 
disability benefits. 

As for the right hip disability, the veteran was last 
examined by VA in September 2003, since then the veteran has 
been seen by VA for constant hip pain.  As this issue 
presents the potential for a staged rating and as there are 
no comparative findings, additional evidentiary development 
is needed.  

In a March 2004 rating decision, the RO denied the veteran's 
TDIU claim.  At the August 2004 hearing, the veteran 
indicated that he was appealing the denial of the TDIU claim, 
constituting a timely notice of disagreement, requiring that 
the RO issue a statement of the case.  

In order to complete the above evidentiary and procedural 
development, this matter is REMANDED for the following: 

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that he should 
provide any evidence in his possession, 
not already of record, that pertains to 
the claims. 

2.  Obtain records of the Social Security 
Administration pertaining to the award of 
disability benefits.  

3.  Schedule the veteran for a VA 
examination to determine the currently 
level of severity of the left and right 
ankles and the right hip disabilities.  
The claims folder must be provided to the 
examiner for review.  
The examiner is asked to describe the 
following: 

a.  Range of motion in degrees of 
each ankle in dorsiflexion and 
plantar flexion and, if applicable, 
ankylosis; and of the right hip in 
flexion, extension, and abduction. 

b.  Weakness, fatigue and functional 
loss due to pain on use and, if 
feasible, in terms of additional 
loss of range of motion. 

4.  After completing the above, 
adjudicate the claims, addressing an 
extra-schedular rating for each ankle. If 
any benefit is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

5.  Issue a statement of the case on the 
TDIU claim.  The veteran must timely file 
a VA Form 9 in order to perfect this 
issue for appellate review by the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




